DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3, 8, 9, 22, 24, and 27-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bleile (US 2011/0032070; reference of record).
Regarding claim 1, Bleile (figures 3 and 5) teaches a method comprising:
receiving, by a computing device (6, 10, 13) configured to communicate wirelessly (using transceiver 10), a wireless signal indicative of a command to modify a toggle state of a relay (7) (para. [0033], [0036]), wherein the toggle state of the relay is indicative of an electrical configuration, controlled by the relay, of a plurality of contacts of the relay (inherent property of relay);
based on the command, sending, by the computing device (6) to the relay (7), a first electrical signal to modify the toggle state of the relay (para. [0036]);
receiving, by the computing device (6) from a manual switch (9), an electrical signal indicative of a toggle state of the manual switch (para. [0036]);

sending, in response to determining a modification of the toggle state of the relay (The computing device, in particular controller 6, knows/determines the modification of the toggle state of the relay 7 because the controller 6 is the element that toggles the relay 7. Para. [0036]), by the computing device (6, 10, 13; in particular, energy monitoring device 13), a wireless status signal (The energy monitoring device 13 wirelessly communicates measured voltage, current, and power consumption information (para. [0042], [0045], [0048]) to the wireless transceiver unit 12. Para. [0067]. These parameters are indicative of a modification of a toggle state of the relay, e.g. higher voltages, currents, and power consumption values indicate the relay is closed and the load is drawing power.) indicative of a modification of the toggle state of the relay (7), wherein the modification is based on the command (from 12) or the electrical signal indicative of the toggle state of the manual switch (9).
As for claims 3, 8, and 9, Bleile teaches wherein the method further comprises causing output, by the computing device, of an indication of a malfunctioning of an electrical device in electrical communication with one or more the plurality of contacts of the relay (See para. [0050]-[0052] for a discussion on monitoring of faults and how to alert a user of said faults.);
wherein the method further comprises determining, based on an indication of current flowing at one or more of the plurality of contacts, the toggle state of the relay 
wherein the method further comprises determining whether voltage is present at one or more of the plurality of contacts of the relay (para. [0067]).
As for claim 22, Bleile teaches a device (figures 3 and 5) comprising:
a relay (7) comprising a plurality of contacts, wherein a toggle state of the relay is indicative of an electrical configuration of the plurality of contacts (inherent property of relay);
a manual switch (9); and 
a computing device (6, 10) configured to:
communicate wirelessly (with 10) and to receive a wireless signal indicative of a command to modify the toggle state of the relay (para. [0033], [0036]);
based on the command, send to the relay a first electrical signal to modify the toggle state of the relay (para. [0036]);
receive, from the manual switch (9), an electrical signal indicative of a toggle state of the manual switch (para. [0036]);
based on the electrical signal indicative of the toggle state of the manual switch (9), send to the relay (7) a second electrical signal to modify the toggle state of the relay (para. [0036]); and
send, in response to determining a modification of the toggle state of the relay (The computing device, in particular controller 6, knows/determines the modification of the toggle state of the relay 7 because the controller 6 is the 
As for claims 24, 27, and 28, Bleile teaches wherein the computing device is further configured to cause output of an indication of a malfunctioning of an electrical device in electrical communication with one or more of the plurality of contacts (See para. [0050]-[0052] for a discussion on monitoring of faults and how to alert a user of said faults.);
at least one current sensor configured to provide an indication of current flowing at one or more of the plurality of contacts, and wherein the computing device is further configured to determine, based on the indication of current flowing at the one or more of the plurality of contacts, a toggle state of the relay (Current monitoring of the load will provide an indication of a toggle state of the relay, i.e. if the load is operating. Para. [0042], [0044]);
wherein the computing device is further configured to determine whether voltage is present at one or more of the plurality of contacts of the relay (Para. [0067]).


a device (figures 3 and 5) comprising:
a relay (7) comprising a plurality of contacts, wherein a toggle state of the relay is indicative of an electrical configuration of the plurality of contacts (inherent property of relay);
a manual switch (9); and 
a computing device (6, 10) configured to:
communicate wirelessly (with 10) and to receive a wireless signal indicative of a command to modify the toggle state of the relay (para. [0033], [0036]);
based on the command, send to the relay a first electrical signal to modify the toggle state of the relay (para. [0036]);
receive, from the manual switch (9), an electrical signal indicative of a toggle state of the manual switch (para. [0036]);
based on the electrical signal indicative of the toggle state of the manual switch (9), send to the relay (7) a second electrical signal to modify the toggle state of the relay (para. [0036]); and
send, in response to determining a modification of the toggle state of the relay (The computing device, in particular controller 6, knows/determines the modification of the toggle state of the relay 7 because the controller 6 is the element that toggles the relay 7. Para. [0036]), a wireless status signal (The energy monitoring device 13 wirelessly communicates measured voltage, current, and power 
an external device (12) configured to send, to the computing device (6, 10), the wireless signal indicative of the command to modify the toggle state of the relay (7).
As for claims 30-32, Bleile teaches wherein the computing device is further configured to cause output of an indication of a malfunctioning of an electrical device in electrical communication with one or more of the plurality of contacts (See para. [0050]-[0052] for a discussion on monitoring of faults and how to alert a user of said faults.);
wherein the computing device is further configured to determine, based on an indication of current flowing at one or more of the plurality of contacts, the toggle state of the relay (Current monitoring of the load will provide an indication of a toggle state of the relay, i.e. if the load is operating. Para. [0042], [0044]);
wherein the computing device is further configured to determine whether voltage is present at one or more of the plurality of contacts of the relay (Para. [0067]).


Response to Arguments
Applicant's arguments filed 01/31/22 have been fully considered but they are not persuasive.
Regarding Applicant’s comments directed to the rejection of claims 1, 3, 8, 9, 22, 24, and 27-32 under 35 U.S.C. 102(b) as being anticipated by Bleile, Applicant argues:
Argument #1: “First, the Office Action states that Bleile describes “[a] computing device [6, 10, 13], in particular controller 6, [that] knows/determines the modification of the toggle state of the relay 7 because the controller is the element that toggles the relay 7.” Office Action, at 3-4. However, Bleile does not disclose that the controller 6 “determines” the modification of the toggle state of the relay 7. Rather, Bleile merely describes a controller 6 that “[detects a] change in position of the toggle 9 or a wireless signal from the wireless transceiver unit 12,” not a controller that determines a modification to the actual state of the relay. Bleile, at [0036].” See page 7 of Applicant’s remarks.
Response to Argument #1: As discussed above in the rejection of claim 1, the controller 6, which is interpreted as part of the computing device (6, 10, 13), toggles the relay 7, as discussed in para. [0036] (“The controller 6 in turns causes the relay 7 to move to its opposing state”). Because the computing device of Bleile, in particular controller 6, is responsible for toggling the relay, the computing device will inherently determine the modification of the toggle state of the relay 7.
Argument #2: “Second, the Office Action states that Bleile describes “[an] energy monitoring device 13 [that] wirelessly communicates measured voltage, current, and power consumption information . .. to the wireless transceiver unit 12.” Office Action, at 4. However, Bleile does not disclose that the voltage, current, and power consumption information are sent to the wireless transceiver unit 12 in response to a “determination” that “a modification of the toggle state of the relay” has occurred. Rather, Bleile merely describes that “the power consumed at each of the controlled receptacles R1, R2 and R3 and the cost associated with such power consumption is displayed at the remote wireless transceiver unit 12” and that “[t]he cost of power may be updated periodically.” Bleile, at [0048], [0067]. Merely transmitting power consumption information and updating the cost of power periodically, as at best disclosed by Bleile, does not teach or suggest “sending, in response to determining a modification of the toggle state of the relay, by the computing device, a wireless status signal indicative of the modification of the toggle state of the relay,” as claimed.” See page 7 of Applicant’s remarks.
Response to Argument #2: As discussed above in the rejection of claim 1, when the relay 6 is toggled (para. [0036]), the measured voltage, current, and power consumption information will be affected. This voltage, current, and power consumption information that is transmitted (para. [0067]) from energy monitoring device 13 is an indication of the toggle state of the relay. For example, the power consumption information would indicate that the relay has been toggled to a closed state when the level of power consumption measured and transmitted indicates that the load is drawing power. This indication that the relay has been toggled to a closed state would be in response to the controller 6, which is interpreted as part of the computing device (6, 10, 13), determining a modification of the toggle state of the relay 6, by toggling the relay (para. [0036]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 3, 2022